

116 HR 5765 IH: School Safety Act of 2020
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5765IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Mr. Larsen of Washington (for himself and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reauthorize the matching grant program for school security in the Omnibus Crime Control and Safe
			 Streets Act of 1968.
	
 1.Short titleThis Act may be cited as the School Safety Act of 2020. 2.Matching grant program for school securityPart AA of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797a et seq.) is amended—
 (1)in section 2701— (A)in subsection (a), by striking and other deterrent measures and inserting , other deterrent measures, and emergency notification and response technologies; and
 (B)in subsection (b)— (i)by redesignating paragraph (5) as paragraph (6); and
 (ii)by inserting after paragraph (4) the following:  (5)Acquisition and installation of technology for expedited notification of local law enforcement during an emergency.; and
 (2)in section 2705, by striking fiscal years 2001 through 2009 and inserting fiscal years 2020 through 2024. 